* Corpus Juris-Cyc References: Criminal Law, 17CJ, section 331, p. 59, n. 46.
Appellant was tried and convicted upon an indictment charging him with the unlawful possession of intoxicating liquor. The record discloses that the state wholly failed to prove venue. Neither the county nor the state was mentioned anywhere in the testimony. It was incumbent upon the state to prove venue, and *Page 549 
failing to do so is jurisdictional, and may be raised for the first time in this court. Horton v. State, 123 Miss. 525, 86 So. 338; Monroe v. State, 103 Miss. 759, 60 So. 773;Quillen v. State, 106 Miss. 831, 64 So. 736.
It follows that the judgment of the court below will be reversed, and the cause remanded.
Reversed and remanded.